                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                          Case No. 18-cr-120-pp

JORDAN A. KUBASIAK,

                  Defendant.


   ORDER OVERRULING DEFENDANT’S OBJECTION TO MAGISTRATE
  JUDGE’S REPORT AND RECOMMENDATION (DKT. NO. 40), ADOPTING
    REPORT AND RECOMMENDATION (DKT. NO. 39) AND DENYING
         DEFENDANT’S MOTION TO SUPPRESS (DKT. NO. 31)


      The defendant moved to suppress evidence, arguing that video

surveillance from his neighbor’s video camera constituted a warrantless search

violating the Fourth Amendment. Dkt. No. 31. The defendant did not request

an evidentiary hearing on the motion; he provided the court with a Google map

aerial photo of his neighborhood and a copy of the search warrant that

referenced the surveillance. Dkt. No. 31-1. Magistrate Judge Joseph issued a

report, recommending that this court deny the motion. Dkt. No. 39. The

defendant’s brief objection to that recommendation “preserves the issue for

appeal whether the warrantless surveillance in this case was a search

implicating a reasonable expectation of privacy.” Dkt. No. 40. The court will

adopt the recommendation, overrule the objection and deny the motion to

suppress.


                                        1
I.    Background

      A.    Video Surveillance

      The defendant’s motion to suppress stated that “[a]t some point during

October 2017, the Wisconsin Department of Justice, Criminal Division,

installed cameras to monitor [the defendant’s residence], 208 S. Judge Dr. in

Saukville, WI.” Dkt. No. 31 at 1. The officers placed one of the cameras inside

the home of the defendant’s neighbor, “whose house is directly behind

Kabasiak’s at 229 S. Claremont Rd.” Id. The camera faced toward the

defendant’s home, “and captured the view of his back yard.” Id. The defendant

provided the court with a Google maps satellite view his residence. Dkt. No. 31-

1. In a footnote referencing the map, the defendant asserted that his “yard is

partially fenced in (on the south side), and otherwise lined with shrubs or trees

(on the east and north), and the home and garage obstruct view of the back

yard from the front of the home.” Dkt. No. 31 at 1, n.1. “In other words, the

yard would not be observable by a casual passerby.” Id.

      The government does not appear to have contested these facts; in its

response, it stated only that the defendant’s motion “fail[ed] to establish how or

why the surveillance camera was installed or provide any facts from which the

court can find that either its installation or the resulting video constitute[d] an

unreasonable search.” Dkt. No. 32 at 2.

      B.    Procedural History




                                         2
      On June 5, 2018, a grand jury returned a one-count indictment against

the defendant, charging him with arson to a building used in interstate

commerce. Dkt. No. 1. The week before the deadline for filing pretrial motions

was to expire, the defendant moved for extension of time to file pretrial

motions. Dkt. No. 23. Judge Joseph granted the motion, and extended the

deadline to July 25, 2018; the defendant timely filed his motion to suppress the

fruits of the surveillance video. Dkt. No. 31.

      In the motion, the defendant argued that the surveillance footage of his

backyard taken from the camera installed at his neighbor’s home infringed his

expectation of privacy in the activities viewable by the camera. Id. at 3. In

addition, the defendant argued that the duration of the surveillance (four

months) further “exacerbate[d] law enforcement’s intrusion into that private

domain.” Id. In support of these arguments, he cited two Supreme Court

cases—United States v. Jones, 565 U.S. 400, 414-415 (2012) and Carpenter v.

United States, ___ U.S. ___, 138 S. Ct. 2206, 2216 (2018).

      The government responded that the defendant had not provided any legal

analysis to show how the two Supreme Court cases he’d cited supported his

arguments. Dkt. No. 32 at 2. In reply, the defendant argued that it was not his

burden to lay the foundation for evidence that the government intended to use

at trial. Id. at 2. Nonetheless, he provided the court with a copy of a search

warrant he’d received from the government in discovery, which indicated that

law enforcement had installed the camera as part of their investigation of an

October 2017 garage fire, in which the defendant was a potential suspect. Id.

                                         3
The excerpt of the warrant quoted in the reply brief indicated that the camera,

which monitored “the rear of [the defendant’s] residence/garage,” had “found

no activity consistent with [the defendant] returning home around 920pm.” Id.

The camera footage did reflect “that at 9:52pm a sweep of lights entered the

camera view, which would be consistent with a vehicle pulling into [the

defendant’s] driveway and several minutes later persons were observed in the

backyard area.” Dkt. No. 38-1 at 5, ¶24.

      The defendant’s reply brief contained a more detailed analysis of Jones

and Carpenter, as well as discussion of two other decisions, Oliver v. United

States, 466 U.S. 170, 180 (1984) and United States v. Dunn, 480 U.S. 294, 301

(1987).

      Judge Joseph issued her report and recommendation on August 23,

2018. Dkt. No. 39. She relied on the brief facts the defendant had stated in his

motion. Id. at 1-2. After discussing the Fourth Amendment case law governing

searches and a person’s reasonable expectation of privacy, Judge Joseph

rejected the defendant’s argument that the surveillance violated his reasonable

expectation of privacy in the curtilage of his home. Id. at 3. She concluded that

the defendant had failed to support his motion with any evidence on which

Judge Joseph could find that the video camera captured anything that was not

exposed to public view. Id. She pointed out that the only evidence the

defendant had provided was the Google map photo, which did not provide any

information about things like the height of the fence, what a passerby could see

from the street, the capabilities of the surveillance camera (“whether the

                                        4
camera could zoom, record audio, record in color etc.”), or what one could see

from the neighbor’s property. Id. at 4.

      Judge Joseph acknowledged that in Jones and Carpenter, the Supreme

Court had “expressed concerns about the evolving reach of technology in law

enforcement surveillance and the aggregate information emerging technologies

allow the government to collect.” Id. at 5. She pointed out, however, that

neither case addressed surveillance from a video camera mounted on a

neighbor’s property. Id. Indeed, Judge Joseph concluded that the technology

involved in the defendant’s case—a video camera—was “rather low technology,

conventional surveillance, compared to the GPS in Jones and cell phones in

Carpenter.” Id. She observed that in Carpenter, the Supreme Court had

emphasized that it did not call into question conventional surveillance

techniques and tools, such as security cameras. Id. at 6. Judge Joseph also

noted that she could not locate any Seventh Circuit authority that supported

the mosaic or aggregate theory asserted by the defendant. Id. Finally, she

pointed to the Supreme Court’s holding “that police may use technology to

enhance or substitute for surveillance what they could lawfully conduct

themselves.” Id. (citing United States v. Knotts, 460 U.S. 276, 282 (1983)).

      On September 6, 2018, the defendant filed a timely objection to Judge

Joseph’s report and recommendation. Dkt. No. 40. In its entirety, the objection

stated,

      Jordan Kubasiak objects to the Magistrate Judge’s
      Recommendation to deny his motion to suppress the fruits of
      the surveillance camera recording his back yard for several
      months. Given the evolving nature of technology and its
                                          5
       interplay with Fourth Amendment protections, Kubasiak
       preserves the issue for appeal whether the warrantless
       surveillance in this case was a search implicating a reasonable
       expectation of privacy.

Id. at 1.

       The government’s response began by pointing out that a district court

must review de novo a magistrate judge’s ruling on a dispositive motion to the

extent that the defendant has filed specific written objections to the proposed

findings and recommendation. Dkt. No. 42 at 6-7. The government argued that

the defendant’s cursory, one-paragraph objection did not meet that standard.

Id. at 7. The government further argued that Judge Joseph’s analysis of the

cases the defendant had cited was correct, and that her distinction between

GPS and cell site location information technology and a surveillance camera

was of critical relevance. Id. The government also pointed to several decisions

where courts had analyzed the Fourth Amendment implications of a more

analogous technology—pole cameras—and had found that that technology did

not violate the Fourth Amendment. Id. at 8.

       The final pretrial conference is scheduled for October 10, 2018 at 1:30

p.m., and the trial will begin October 15, 2018 at 8:30 a.m.

II.    Analysis

       A.    Standard of Review

       Federal Rule of Criminal Procedure 59(b) governs dispositive motion

practice initiated before magistrate judges. Parties have fourteen days to file

“specific written objections” to a magistrate judge’s report and recommendation

on a dispositive motion. Fed. R. Crim. P. 59(b)(2). When reviewing a
                                        6
magistrate’s recommendation, the district judge reviews de novo the

recommendations of the magistrate judge to which a party timely objects. 28

U.S.C. § 636(b)(1); Fed. R. Crim. P. 59(b)(2), (3). The court can “accept, reject,

or modify, in whole or in part, the findings or the recommendations made by

the magistrate.” 28 U.S.C. § 636(b)(1).

      B.     Discussion

      The defendant filed a one-paragraph, general objection to the report and

recommendation. Dkt. No. 40. In that paragraph, defense counsel indicated

that he was preserving for appeal the question of whether “the warrantless

surveillance in this case was a search implicating a reasonable expectation of

privacy.” Id. This is not the specific written objection contemplated by Rule

59(b)(2). The defendant did not identify any factual findings with which he

disagreed; he could hardly do so, given that Judge Joseph relied on his own

(brief and cursory) facts. Nor did he identify which of the several legal bases

Judge Joseph provided he challenged. Despite that fact, the court will review

Judge Joseph’s entire decision de novo.

      “The Fourth Amendment protects the right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and

seizures.” Carpenter, 138 S. Ct. at 2213. “For much of our history, Fourth

Amendment search doctrine was ‘tied to common-law trespass’ and focused on

whether the Government ‘obtains information by physically intruding on a

constitutionally protected area.’” Id. (quoting Jones, 565 U.S. at 406 n.3). Over

time, the Supreme Court began to recognize that ‘property rights are not the

                                          7
sole measure of Fourth Amendment violations,” id. (quoting Soldal v. Cook

C’nty, 506 U.S. 56, 64 (1991)), and held that “the Fourth Amendment protects

people, not places,” id. (quoting Katz v. United States, 389 U.S. 347, 351

(1967)). When an individual “‘seeks to preserve something as private,’ and his

expectation of privacy is ‘one that society is prepared to recognize as

reasonable,’ [the Supreme Court] has held that official intrusion into that

private sphere generally qualifies as a search and requires a warrant supported

by probable cause.” Id. (citing Smith v. Maryland, 442 U.S. 735, 740 (1979)).

      In the motion to suppress, the defendant argued that he had “a

reasonable expectation of privacy in his back yard,” and that he had a

reasonable expectation of privacy “in the ‘aggregate’ of his activities viewable

within that area throughout the surveillance period.” Dkt. No. 31 at 2. He

argued that the collection of surveillance footage “infringed upon [his]

expectation of privacy in his historical record of activities viewable by the

camera recording his back yard.” Id. at 2-3. The Supreme Court has explained

that “[t]he Fourth Amendment protection of the home has never been extended

to require law enforcement officers to shield their eyes when passing by a home

on public thoroughfares.” California v. Ciraolo, 476 U.S. 207, 213 (1986). “Nor

does the mere fact that an individual has taken measures to restrict some view

of his activities preclude an officer’s observations from a public vantage point

where he has a right to be and which renders the activities clearly visible.” Id.

(citing cases).




                                         8
      Judge Joseph rightly noted that the Google map photo the defendant

submitted with his motion provides little information about what a law

enforcement officer might have been able to see of the defendant’s back yard

when passing by on a public thoroughfare, or what that officer might have

observed from a public vantage point where he had a right to be. The motion

indicated that the camera was inside the house “directly behind [the

defendant’s] at 229 S. Claremont Rd.” Dkt. No. 31 at 1. The Google map shows

that between the house where the camera was installed and the defendant’s

back yard, there are two or three large trees (in the neighbor’s back yard), three

shrubs or bushes (dividing the two back yards from each other) and one large

tree (at the corner of the defendant’s garage). Dkt. No. 31-1. The trees in the

neighbor’s yard appear to be between the neighbor’s garage and the

defendant’s back yard; for the most part, it does not appear that they block the

view from the neighbor’s house into the back yard. It is impossible to tell the

height of the shrubs/bushes/trees that divide the two yards, although from the

shadows they cast, they appear to be much shorter than the trees. The tree in

the defendant’s back yard appears to block part of the view from the neighbor’s

house to the defendant’s garage and to part of the defendant’s house, but

depending on where the camera was set up in the neighbor’s house, it would

not necessarily block all views of the back yard. It appears that a law

enforcement officer standing on the sidewalk in front of the defendant’s house

and to the left (when facing the house) would be able to see into part of the

back yard with the naked eye. It also appears that a law enforcement officer

                                        9
standing in the neighbor’s yard would be able to see most of the back yard with

the naked eye: there are spaces between the bushes/shrubs and trees that

divide the two properties.

      These facts contradict the defendant’s claim that he had a reasonable

expectation of privacy in the back yard. In support of his assertion that he did

have such a reasonable expectation, the defendant cited United States v.

Cuevas-Sanchez, 821 F.2d 248, 251 (5th Cir. 1987). Dkt. No. 31 at 2. In that

case, police mounted a surveillance camera on “a power pole overlooking the

appellant’s 10-foot-high fence bordering the back of the yard.” Id. at 250. The

Fifth Circuit concluded that the defendant had an expectation to be free from

that kind of video surveillance in his back yard, and that society was willing to

recognize that expectation as reasonable. Id. at 251.

      The defendant’s reliance on Cuevas-Sanchez is misplaced. First, the

decision is not binding on courts in the Seventh Circuit. Second, the defendant

in that case had a ten-foot high fence which arguably would have prevented

passersby from seeing into the yard from a public thoroughfare or vantage

point. Third, as the court discusses below, it is not clear that the Fifth Circuit’s

1987 decision in Cuevas-Sanchez would withstand scrutiny under the law as it

has developed over the thirty years since.

      In his reply brief in support of the motion, the defendant raised a

technology argument for the first time. He asserted that twenty-four-hour,

months-long surveillance technology “reveals patterns and activities beyond

merely looking at someone’s home while passing by . . . .” Dkt. No. 38 at 3. He

                                        10
also asserted in his objection to Judge Joseph’s report and recommendation

that “[g]iven the evolving nature of technology and its interplay with Fourth

Amendment protections,” he was trying to preserve his arguments for appeal.

Dkt. No. 40.

      It is true that, “[a]s technology has enhanced the Government’s capacity

to encroach upon areas normally guarded from inquisitive eyes, [the Supreme]

Court has sought to ‘assure [] preservation of that degree of privacy against

government that existed when the Fourth Amendment was adopted.’”

Carpenter, 138 S. Ct. at 2214 (quoting Kyllo v. United States, 533 U.S. 27, 34

(2001)). Fourth Amendment jurisprudence has evolved as technology has

evolved. For example, in Kyllo, the Supreme Court held that a thermal imager

used to detect heat radiating from the side of a home was a search under the

Fourth Amendment and required a warrant. Kyllo, 533 U.S. at 34. The Court

reasoned that the government could not have obtained the information without

physical intrusion into a constitutional protected area. Id. More recently, the

Supreme Court held that the government’s use of a GPS tracking device

attached to a vehicle registered to the defendant’s wife constituted a search for

Fourth Amendment purposes. Jones, 565 U.S. at 404. Three months ago, the

Supreme Court held that the government’s acquisition of cell-site location

information (CSLI) violated the Fourth Amendment. Carpenter, 138 S. Ct. at

2217. The Court reasoned that mapping a cell phone’s location over the course

of 127 days provided an “intimate window into a person’s life, revealing not

only his particular movements, but through them his ‘familial, political,

                                       11
professional, religious, and sexual associations.’” Id. (quoting Jones, 565 U.S.

at 415). The Court explained that its decision was a “narrow one” that did not

call into question “conventional surveillance techniques and tools, such as

security cameras.” Id., 128 S. Ct. at 2220.

      As Judge Joseph found, however, the video camera surveillance that law

enforcement employed in the defendant’s case was less advanced than a GPS

device or the technology that maps CSLI. As Judge Adelman has recently

noted, “ordinary video cameras . . . have been around for decades.” United

States v. Kay, Case No. 17-cr-16, 2018 WL 3995902, *3 (E.D. Wis. Aug. 21,

2018) (quoting United States v. Tuggle, Case No. 16-cr-20070, 2018 WL

3631881, at *3 (C.D. Ill. July 31, 2018)). Even if mounted on a pole, video

cameras are “limited to a fixed location and capture only activities in camera

view, as opposed to GPS, which can track an individual’s movement anywhere

in the world.” Id.

      Judge Joseph also noted that the defendant had provided no information

about whether the camera that surveilled his back yard had enhanced

technological capabilities—whether it could zoom in, or record audio. If the

defendant had provided information showing that the camera could zoom in, or

record audio, or capture infrared, or allow the officers to see inside the

defendant’s house, the defendant’s “evolving technology” argument might have

more influence. See United States v. Tirado, Case No. 16-cr-168, 2018 WL

1806056, *3 (E.D. Wis. Apr. 16, 2018); but see, Knotts, 260 U.S. at 282

(“nothing in the Fourth Amendment prohibited the police from augmenting the

                                        12
sensory faculties bestowed upon them at birth with such enhancement as

science and technology afforded them . . . .”). But the defendant’s implication

that a stationary video camera is some form of advanced technology that

requires an evolved view of Fourth Amendment jurisprudence has no merit.

      The issue is not whether a video camera is a piece of technology that

allows law enforcement to see into places where defendants have a reasonable

expectation of privacy. A video camera—assuming no enhanced capabilities—

can see only what the officer can see. If the camera is in a place where the

officer lawfully could have been, then it does nothing more than see what the

officer could have seen. If the neighbor had allowed law enforcement to sit in

the house and look out the window twenty-four hours a day for several

months, they could have done so without violating the Fourth Amendment,

because the surveilling officers would have been observing from a vantage point

where they had a right to be, and would have been observing that which was

clearly visible.

      What a video camera can do that law enforcement officers cannot is to

“observe” for extended periods at relatively little cost. The defendant’s core

argument appears to relate to this fact—to the fact that, by using a video

camera to surveil his back yard, law enforcement was able to monitor every

single event that took place in his back yard for a long time. This is his

“aggregate,” or “mosaic,” argument. He points first to the concurrence in Jones,

authored by Justice Alito and joined by Justices Ginsberg, Breyer and Kagan.

In that concurrence, Justice Alito wrote:

                                        13
      . . . [R]elatively short-term monitoring of a person’s movements
      on public streets accords with expectations of privacy that our
      society has recognized as reasonable. But the use of longer term
      GPS monitoring in investigations of most offenses impinges on
      expectations of privacy. For such offenses, society’s expectation
      has been that law enforcement agents and others would not—
      and indeed, in the main, simply could not—secretly monitor and
      catalogue every single movement of an individual’s care for a
      very long period. In this case, for four weeks, law enforcement
      agents tracked every movement the respondent made in the
      vehicle he was driving.

Jones, 565 U.S. at 430. The concurring authors concluded that this ability to

track a person’s every movement over a long period of time, unanticipated by

society, constituted a search under the Fourth Amendment. Id. at 431.

      The defendant also pointed to the Supreme Court’s decision in

Carpenter, where it had to apply the Fourth Amendment “to a new

phenomenon: the ability to chronicle a person’s past movements through the

record of his cell phone signals.” Carpenter, 138 S. Ct. 2216. In concluding

that accessing a person’s cell phone data through cell-site location information

violated that person’s reasonable expectation of privacy, the Court reasoned

that cell phones “faithfully follow[] [their] owner[s] beyond public thoroughfares

and into private residences, doctor’s offices, political headquarters, and other

potentially revealing locales.” Id. at 2218. For this reason,

      [m]aping a cell phone’s location over the course of 127 days
      provides an all-encompassing record of the holder’s whereabouts.
      As with GPS information, the time-stamped data provides an
      intimate window into a person’s life, revealing not only his
      particular movements, but through them his “familial, political,
      professional, religious, and sexual associations.” These location
      records “hold for many Americans the ‘privacies of life.’” And like
      GPS monitoring, cell phone tracking is remarkably easy, cheap,
      and efficient compared to traditional investigative tools. With just
      the click of a button, the Government can access each carrier’s
                                        14
      deep repository of historical information at practically no
      expense.

Id. at 2217.

      The defendant employs this reasoning to assert that using a video

camera to record a person’s back yard for twenty-four hours a day over several

months violates that person’s reasonable expectation of privacy. This argument

ignores a critical element of the Supreme Court’s reasoning in Jones and

Carpenter.

      Because the surveillance camera was fixed, it could observe the

defendant in only one location—his back yard. It could not track him around

the neighborhood. It could not follow him into his doctor’s office, or a political

headquarters, or a place of worship. It could not follow him inside his home (a

place where he had a reasonable expectation of privacy). Even for twenty-four

hours a day over several months, it could “observe” the defendant only when he

was in his backyard, within view of the camera. It might, in that process,

capture certain information about the defendant. If he was in the back yard

with other people, it would observe those people, and thus provide information

about with whom the defendant associated. If he was doing something in his

back yard that he would have preferred other people not to see, it would have

captured that activity. But the defendant’s neighbor, or a law enforcement

officer standing in the neighbor’s house, would have been able to see those

some things, without a video camera.

      Other courts have considered the argument the defendant is making in

the context of pole cameras, and have rejected it. Tirado, 2018 WL 1806056, at
                                        15
*4 (citing United States v. Houston, 813 F.3d 282, 285 (6th Cir. 2016); United

States v. Bucci, 582 F.3d 108, 116-17 (1st Cir. 2009); United States v.

Jackson, 213 F.3d 1269, 1281 (10th Cir. 2000)). Judge Adelman himself has

rejected the argument in two recent cases. In United States v. Kay, Judge

Adelman rejected the defendant’s argument that because pole cameras allowed

constant surveillance over an extended time, their use violated the Fourth

Amendment. 2018 WL 3995902 at *3. Pointing out that pole cameras were

fixed, and recorded only activities in their view, he concluded that “[p]ole

camera surveillance is thus unlikely to provide the same ‘intimate window’ into

the person’s life, revealing his ‘political, professional, religious, and sexual

associations.’” Id. (quoting Carpenter, 138 S.Ct. at 2217).

      Similarly, in denying the defendants’ motion to reconsider his denial of

their motion to suppress in Tirado, Judge Adelman noted that the defendants

had failed to demonstrate “how [pole camera] surveillance provides the same

aggregate account of a person’s life” as the one the Supreme Court had

described in Carpenter. United States v. Tirado, Case No. 16-cr-168, 2018 WL

3995901, *2 (E.D. Wis. Aug. 21, 2018) (citations omitted). Because it was

“undisputed that the cameras” used in Tirado “did not record events inside the

homes or otherwise permit the police to see things an officer standing on the

street could not see,” Judge Adelman denied the defendants’ motion to

reconsider his denial of their motion to suppress. Id.

      The same analysis applies here. The camera in the neighbor’s house was

in a fixed location, and recorded only what the neighbor, or a police officer

                                         16
standing in the neighbor’s house, could have seen. The surveillance did not

present the kind of aggregate view of intimate details of the defendant’s every

movement that concerned the concurrence in Jones, or the majority in

Carpenter.

      Finally, in his reply brief in support of the motion to suppress, the

defendant argued that his back yard was “curtilage,” which he argued meant

that he had an automatic reasonable expectation of privacy there. In support of

this assertion, he cited United States v. Dunn, 480 U.S. 294, 301 (1987). In

Dunn, the Supreme Court noted that the concept of “curtilage” originated “at

common law to extend to the area immediately surrounding a dwelling house

the same protection under the law of burglary as was afforded the house itself.”

Id. at 300. The Court noted that it previously had held that the Fourth

Amendment “protects the curtilage of a house and that the extent of the

curtilage is determined by factors that bear upon whether an individual

reasonably may expect that the area in question should be treated as the home

itself.” Id. (citing Oliver, 466 U.S. at 180). It laid out a four-factor test for courts

to use to determine the extent of a home’s curtilage: “the proximity of the area

claimed to be curtilage to the home, whether the area is included within an

enclosure surrounding the home, the nature of the uses to which the area is

put, and the steps taken by the resident to protect the area from observation

by people passing by.” Id. at 301 (citations omitted).

      The defendant asserted in his response that his back yard met all these

requirements: “it is immediately proximate to his home; is fenced on one side,

                                          17
lined with trees on two others, and obstructed from street view by the home

and garage; would only be accessible or used by residents of the home; and (as

with the second factor) is surrounded on each side by something obstructing

visibility.” Dkt. No. 38 at 3 n.1.

      The court has dealt with this argument in its discussion of whether the

defendant had a reasonable expectation of privacy in his back yard. The

defendant argues that his back yard meets the definition of curtilage, but the

only evidence he provided in support of that assertion was the Google map.

From what the court can tell of that map, it either does not support the

defendant’s assertions, or does not contain information sufficient to allow the

court to make a conclusion one way or the other. The court already has noted

that it appears that one can see parts of the defendant’s back yard from the

sidewalk in front of his house, and from the neighbor’s house. The map does

show a fence to the right of the defendant’s house (when one is facing the

house), but gives no indication of the height of that fence, or whether someone

on the other side could see over it. The court has noted that the map provides

no information about the height of the shrubs or bushes dividing the two

yards. It appears that the yard is accessible to people other than the

residents—someone could walk from the sidewalk along the left-hand side of

the house into the yard, or walk between the bushes from the neighbor’s back

yard to the defendant’s. The map does not show an enclosure around the entire

back yard. The record is silent as to the uses to which the back yard is put, or

to any steps the defendant may have taken to protect it from view.

                                       18
       For all of these reasons, the court will adopt Judge Joseph’s report and

recommendation, and will deny the defendant’s motion to suppress.

III.   Conclusion

       The court OVERRULES the defendant’s objection to Magistrate Judge

Joseph’s report and recommendation. Dkt. No. 40.

       The court ADOPTS Judge Joseph’s report and recommendation. Dkt. No.

39.

       The court DENIES the defendant’s motion to suppress. Dkt. No. 31.

       Dated in Milwaukee, Wisconsin this 5th day of October, 2018.

                                     BY THE COURT:



                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge




                                       19
